IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-189-CR



EX PARTE:  CHARLES COLEMAN RUSH,

	APPELLANT






 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 921930, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING

 



PER CURIAM


	Appeal is taken from an order of the district court denying relief on appellant's pre-trial application for writ of habeas corpus.  Appellant has filed a motion to withdraw the appeal. 
No decision of this Court has been delivered.  The motion is granted and the appeal is dismissed. 
See Tex. R. App. P. 59(b).

Before Justices Powers, Jones and Onion
Appeal Dismissed on Appellant's Motion
Filed:   August 17, 1994
Do Not Publish